Title: Proclamation Offering a Reward for Murderers of a Cherokee Woman, 30 November 1801
From: Jefferson, Thomas
To: 


By the President of the United States of America A Proclamation:
Whereas information has been received that an atrocious murder was in the month of August last committed on an Indian Woman of the Cherokee Tribe in the peace and friendship of the United States, in the County of Knox in the State of Tenessee, aggravated also by the consideration that it was committed at a moment when a friendly meeting was about to be held by Commissioners of the United States with the Chiefs of the said Tribe of Indians, for the purpose of making certain arrangements favorable to the tranquility and advantage of the Frontier Settlers, as well as just and eligible to the Indians themselves; And Whereas the apprehension and punishment of the murderers and their accessaries will be an example due to justice and humanity, and every way salutary in its operation; I have therefore thought fit to issue this my proclamation hereby exhorting the citizens of the United States, and requiring all the Officers thereof, according to their respective stations, to use their utmost endeavors to apprehend and bring the principals and accessaries to the said murder to justice: and I do moreover offer a reward of one thousand dollars for each principal, and five hundred dollars for each accessary to the same before the fact, who shall be apprehended and brought to justice.
In Testimony whereof, I have caused the seal of the United States of America to be affixed to these Presents and signed the same with my hand,
Done at the City of Washington the thirtieth day of November in the year of our Lord one thousand eight hundred and one, and of the Independence of the United States of America the twenty sixth.
Th: Jefferson
